 Case 17-42726                Doc 976         Filed 03/20/19 Entered 03/20/19 11:49:54    Desc Main
                                               Document     Page 1 of 3


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MINNESOTA

 In re:                                                        JOINTLY ADMINISTERED UNDER
                                                               BKY 17-42726


 WYNIT Distribution, LLC,                                      BKY 17-42726
 WD Navarre Distribution, LLC,                                 BKY 17-42728

 WD Encore Software, LLC                                       BKY 17-42729
 WD Navarre Holdings, LLC,                                     BKY 17-32864
 WD Navarre Digital Services, LLC,                             BKY 17-32865
 WYNIT Holdings, Inc.,                                         BKY 17-32866
 WD Navarre Canada, ULC,                                       BKY 17-32867
                                    Debtors.
 ---------------------------------------------------
 Continental Casualty Company,                                 ADV 18-04065

                                         Plaintiff,
 v.                                                            JUDGMENT

 WYNIT Distribution, LLC, et al. and Nauni
 Jo Manty, not individually but solely in her
 capacity as Chapter 7 Trustees,

                                        Defendant.

          This proceeding came before the court, and a decision or order for judgment was duly rendered,

the Honorable Kathleen H. Sanberg, Chief United States Bankruptcy Judge, presiding.

          It is therefore Ordered and Adjudged:

          1.         The declaratory judgment sought by Continental in the complaint is GRANTED

as set forth herein.

          2.         By the express terms of the Binder, Continental never accepted the Debtors’

insurance policy application and never issued to the Debtors the management liability insurance


  NOTICE OF ELECTRONIC ENTRY AND
  FILING ORDER OR JUDGMENT
  Filed and Docket Entry made on 03/20/2019
  Lori Vosejpka, Clerk, by LH
 Case 17-42726       Doc 976        Filed 03/20/19 Entered 03/20/19 11:49:54           Desc Main
                                     Document     Page 2 of 3


policy described in the Binder and therefore no such management liability insurance policy took

effect.

          3.   The Binder issued by Continental to the Debtors expired, by its own terms,

without the management liability insurance policy described therein taking effect.

          4.   For the avoidance of all doubt, to the extent that the management liability

insurance policy described in the Binder became effective, such policy is hereby deemed

rescinded pursuant to the terms of the Binder, deemed null and void, and as having no force or

effect and no liability may be incurred or claims submitted pursuant to them.

          5.   Continental’s right to or interest in the refund on account of the Binder, which has

already been paid in full by Continental to the Debtors and accepted by the Debtors, is hereby

terminated and such funds shall be available for distribution to the Debtors’ creditors. For the

avoidance of doubt, there are no other amounts, whether refunds or other charges, owing from

Continental to the Debtors in connection with the Binder or the anticipated management liability

policy described therein.

          6.   This order shall be binding on the Trustee, the Debtors and their estates, including

any subsequent chapter 7 or chapter 11 trustee, or any other type of trustee thereafter appointed

in the Debtors’ bankruptcy cases.

          7.   This order shall be immediately effective and enforceable upon its entry,

notwithstanding any provision in the Federal Rules of Bankruptcy Procedure or the Local

Bankruptcy Rules to the contrary.

          8.   The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this order.
 Case 17-42726      Doc 976     Filed 03/20/19 Entered 03/20/19 11:49:54   Desc Main
                                 Document     Page 3 of 3


       9.     The answer is stricken.

Dated: March 20, 2019                     Lori A. Vosejpka
At:    Minneapolis, Minnesota             Clerk of Bankruptcy Court

                                          /e/ Lynn M. Hennen
                                    By:   ____________________________________
                                          Lynn M. Hennen
                                          Deputy Clerk
